Opinion issued January 28, 2010
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 08-00594-CV
 





















 

DAN HENNIGAN, Appellant
 
V.
 
B. & R. 1100 NASA PARKWAY OWNER, L.L.P., Appellee
 
 

On Appeal from County Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 900962
 
 

MEMORANDUM OPINION
          Appellant
Dan Hennigan and Appellee B. & R. Nasa Parkway Owner, L.L.P. have informed
this court that they have resolved and settled all matters in controversy and
jointly move to dismiss this appeal.  The
motion is granted and the appeal is dismissed.  
 
 
 
                                                PER
CURIAM
 
 
Panel consists of Chief Justice
Radack and Justices Bland and Massengale.